Examiner notes that the instant application was abandoned for failing to provide an oath for each inventor listed on the ADS. Applicant has filed a Petition to Revive, a Petition to Withdraw from Issue and a corresponding RCE including a Request to correct the inventorship and associated ADS. The Petitions have been granted, per Office letters of 21 December 2021 and 29 December 2021, and the Inventorship has been updated consistent with the request and ADS. Further, the resubmitted oaths are noted.  
The RCE filing did not include any claim amendments but did include an IDS. The newly cited references provided with the IDS filed 20 December 2021 have been reviewed and considered. The references are generally consistent with those already of record. Thus, the claims remain allowable for the reasons of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736. The examiner can normally be reached Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC F WINAKUR/Primary Examiner, Art Unit 3791